Citation Nr: 1122026	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  03-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to October 1969 and from August 1972 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2002 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO, in relevant part, determined that new and material evidence had not been received to reopen a claim of service connection for PTSD.

In a June 2005 decision the Board concluded otherwise and reopened this claim on the basis of new and material evidence, see 38 C.F.R. § 3.156(a), and then remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development before readjudicating the claim on its underlying merits.

The AMC subsequently continued to deny the claim on its underlying merits (i.e., following a de novo review of the evidence) in an August 2007 supplemental statement of the case (SSOC) and returned the file to the Board for further appellate consideration.

The Board subsequently requested and obtained an independent medical expert (IME) opinion in July 2009.  The Board sent the Veteran a letter in August 2009 with a copy of this IME opinion and gave him 60 days to submit additional evidence and/or argument in response.  He did not submit any additional evidence, personally, although his representative submitted an additional statement (informal hearing presentation) in February 2010.


The Board issued a decision later in February 2010 denying service connection for an acquired psychiatric disorder, inclusive of PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2010 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.

To comply with the Court's order, the Board in turn is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As the Court-granted joint motion points out, during the pendency of this appeal the Veteran identified VA medical records (VAMRs) that were constructively in VA's possession, though not physically in the claims file at the time of the Board's February 2010 decision.  So, pursuant to the duty to assist him with his claim, there is an obligation to obtain these additional records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Specifically, among the records not in the claims file when the Board issued that February 2010 decision was a VA progress note reporting treatment with Dr. L. B. in January 2005, which was attached to the joint motion for reference.  This psychiatrist, among other things, diagnosed PTSD.  Other VAMRs that were not in the claims file before the Board concern the Veteran's participation in a PTSD counseling group, which were also attached to the joint motion for reference.  Therefore, since the Board denied the claim, in part, on the premise the Veteran did not have sufficient evidence to establish the required diagnosis of PTSD according to the criteria of the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), these additional medical records indicating otherwise warrant consideration.  Thus, pursuant to the duty to assist, VA must obtain all outstanding treatment records from the Columbia, South Carolina, Medical Center as there appear to be multiple missing VAMRs from the claims file, that is, in addition to these mentioned.  38 U.S.C.A. § 5103(a)-(c); 38 C.F.R. § 3.159(c).

Since receiving the file back from the Court for this additional development, the Board has sent the Veteran a letter in January 2011 giving him an opportunity to submit additional evidence and/or argument in support of his claim - preferably within 90 days.  After receiving that letter, he contacted his Congressman who, in turn, contacted the RO by letter in February 2011, which in turn contacted the Board that same month.  The Board provided the Veteran's Congressman a response to this inquiry in April 2011.  The Veteran has since, in response, submitted additional VA progress notes dated as recently as April 2011 and a PTSD diagnosis from February 2003.  He also submitted an extract from a prior Board (BVA) decision in 1996.

The evidence in the file, both past and present, shows the Veteran has received numerous relevant diagnoses, and not just of PTSD, but also passive-aggressive personality disorder, sexual deviation, paranoid schizophrenia, sociopathy, alcohol dependence, mixed personality disorder, voyeurism, froetterism, history of alcoholism with mixed personality disorder with narcissistic, paranoid, and antisocial features, cannabis dependence, personality disorder not otherwise specified with periods of developmental interpersonal difficulties as a child, and dysthymia versus generalized anxiety disorder versus PTSD.

There also has been widespread disagreement over whether the Veteran has a psychiatric disorder related to or the result of his military service, though of course he continues to steadfastly maintain that he does.  And so, to try and reconcile these various diagnoses of record, the Board sought and obtained the IME opinion.  The IME's July 2009 opinion concluded the Veteran does not have PTSD according to the DSM-IV criteria for a diagnosis of this condition.  The IME indicated this conclusion was partially based on the Veteran's lack of recollections, flashbacks, and intense duress or reactivity cues surrounding his purported stressors.  The IME also indicated the Veteran's symptoms do not include the avoidance of stimuli as might be associated with the asserted trauma in the case of PTSD.  As well, he has not reported increased startle response or hypervigilance.  This IME opinion further notes the Veteran's history of anger outbursts and irritability, but clarifies this is better accounted for by his history of antisocial tendencies and personality disorder than PTSD.

So as the joint motion also points out, since there is now other evidence in the file concluding the Veteran does satisfy these DSM-IV criteria for a diagnosis of PTSD, another medical opinion is perhaps necessary pursuant to 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The July 2009 IME opinion indicates the Veteran's diagnosis of personality disorder has been consistent since 1984, and that he by his own report as well as that of a private physician has had "anger problems" since 1984, so not beginning until some 10 years after his discharge from service in 1974.  Generally speaking, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Quirin v. Shinseki, 22 Vet. App. 390 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  So medical comment is needed concerning whether the several additional diagnoses since service are indication of disability superimposed upon the personality disorder.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to update the list of the doctors and mental health care facilities that have treated him for his psychiatric disorders, regardless of the specific diagnosis.  These records should include, but are not limited to, those concerning any psychiatric evaluation or treatment, such as for PTSD, at the local VA Medical Center (VAMC) in Columbia, South Carolina.

Obtain these additional medical treatment records (those not already in the file).  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  After obtaining these records, schedule a VA compensation examination for additional comment on the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder was incurred in or aggravated by the Veteran's military service from December 1965 to October 1969 and from August 1972 to August 1974.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In regards to the personality disorder, determine whether it clearly and unmistakably preexisted the Veteran's service, and if so, the likelihood (very likely, as likely as not, or unlikely) that any of the several additional diagnoses since service are indication of disability superimposed upon the personality disorder and, in turn, the result of his military service or, instead, more likely the result of other unrelated factors.

In regards to PTSD, first try and reconcile the differences of opinion as to whether the Veteran satisfies the DSM-IV criteria for this diagnosis.  The July 2009 IME, for example, concluded the Veteran does not satisfy the DSM-IV criteria for this diagnosis, whereas other evidence in the file - including VA progress notes dated in 2003 and 2005, list this diagnosis and the Veteran has participated in a PTSD counseling group.  If it is determined the Veteran satisfies the DSM-IV criteria for this diagnosis of PTSD, then additional medical comment is needed concerning the likelihood (very likely, as likely as not, or unlikely) it is the result of his military service - including especially the events he says occurred in Vietnam.

To this end, the examiner should additionally address whether the claimed stressors are the result of the Veteran's "fear of hostile military or terrorist activity" of the type contemplated by the revised 38 C.F.R. § 3.304(f)(3) or, if applicable, any of the other subparts of this regulation, including pertaining to combat (subpart (f)(2)).

And because of such widespread disagreement over whether the Veteran has PTSD or other mental illness as a result of his military service, it is imperative the examiner review the claims file, including a complete copy of this remand and the joint motion, for the pertinent medical and other history.

The examiner must discuss the underlying rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


